Matter of Melody S. (Maryeling S. -P.) (2021 NY Slip Op 02119)





Matter of Melody S. (Maryeling S. -P.)


2021 NY Slip Op 02119


Decided on April 06, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 06, 2021

Before: Renwick, J.P., Kennedy, Scarpulla, Shulman, JJ. 


Docket No. NN-07839/18 Appeal No. 13828 Case No. 2019-2982 

[*1]In the Matter of Melody S., A Child Under the Age of Eighteen Years, etc., Maryeling S. -P., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Rebecca L. Visgaitis of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Polixene Petrakopoulos of counsel), attorney the child.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about October 11, 2018, which, after a hearing, found that respondent mother neglected the subject child, unanimously affirmed, without costs.
A preponderance of the evidence established that respondent's untreated mental illness and alcohol misuse placed the subject infant child at substantial risk of harm and warranted a finding of neglect (see Matter of Lakiyah M. [Shacora M.], 136 AD3d 424,425 [1st Dept 2016]; Matter of Liarah H. [Dora S.], 111 AD3d 514, 515 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 6, 2021